DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 1 and 15, the prior art of record, specifically Frenger et al. (US Patent Application Publication #2011/0223855) teaches a repeater system, comprising: 
 	a first RF repeater device arranged in a first topology of a network of RF repeater devices and is configured to communicate with one or more second RF repeater devices in the network of RF repeater devices to service a source node and one or more destination nodes in a wireless network (Paragraphs [0008, 0012, 0074, 0104; Claims 47 and 52). 
 	Ma et al. (US 2007/0161347) teaches wherein the first RF repeater device is further configured to: detect a change in a network condition in the wireless network between the source node and the one or more destination nodes (Paragraph [0069]). 
However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach based on the detected change in the network condition, control the one or more second RF repeater devices in the network of RF repeater devices to re-configure the first topology of the network of RF repeater devices to a second topology, wherein the re-configuration of the first topology of the network of RF repeater devices to the second topology is executed at least to continue to service the source 
Dependent claims 2-14 and 16-20 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berg et al. (US 2019/0049130), Jinno et al. (US 2002/0008629), Kim et al. (US Patent #10,308,221), Salhab (US 2019/0132050), Hui et al. (US 2018/0139680), Patel et al. (US 2019/0327625), Abedini et al. (US 2020/0280355), Chung (US 2017/0215190), Tan (US 2019/0117123), Roy et al. (US 2017/0230107), Stationwala et al. (US 2017/0085313), Nilsson et al. (US Patent #9,294,162), Alteirac et al. (US 2012/0286967), Park et al. (US 2011/0107189), Manna et al. (US 2006/0133822), Nishida et al. (US 2005/0083905), White et al. (US Patent #6,400,968), Contant et al. (US Patent #9,715,031), Jang (US 2018/0110003), Park et al. (US 2020/0047715), Bohls et al. (US 2019/0222258), Gow et al. (US 2017/0203619), Cook et al. (US 2017/0288766), Do et al. (US 2008/0013459), and Liu et al. (US 2017/0347383).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132